Citation Nr: 0940195	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-28 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a service-connected 
left foot disability.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service-connected 
left foot disability.

3.  Entitlement to service connection for a back disability, 
to include as secondary to a service-connected left foot 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The Veteran testified at a hearing held in August 2007 before 
the undersigned Acting Veterans Law Judge (AVLJ) and the 
hearing transcript is of record.

The Veteran's claims were previously before the Board in 
February 2008 and were remanded at that time for additional 
evidentiary development.  .

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

The Veteran contends that her currently diagnosed bilateral 
knee, bilateral hip, and back disabilities are related to 
service.  In the alternative, she maintains that the 
disabilities are secondary to her service-connected left foot 
disability.

In the February 2008 remand, the Board determined that a VA 
examination was necessary and that in the examination report, 
the examiner should state whether it is at least as likely as 
not that any knee, hip or back disability found to be present 
is related to service or to her service-connected left foot 
disability.  In offering these assessments, the examiner must 
discuss the Veteran's report regarding the onset of her knee, 
hip and back symptoms.  

Following the Board's February 2008 remand order, the RO 
scheduled the Veteran for a VA Compensation and Pension (C&P) 
joints examination.  This examination was conducted in June 
2009.  The examiner reviewed the Veteran's claims file, 
performed a physical examination, and ordered diagnostic 
testing.  The impression was (1) rheumatoid arthritis (onset 
2002); (2) history of fibromyalgia; (3) chronic lumbar sprain 
with spondylosis and scoliosis; (4) bilateral hip pain with 
greater trochanteric bursitis with history of rheumatoid 
arthritis, no orthopedic diagnosis of arthritis; and (5) 
bilateral patellofemoral degenerative disease with 
chondromalacia and pain, each knee with history of rheumatoid 
arthritis and fibromyalgia.  The examiner also concluded:

I have no reason to connect her symptoms 
in the hips, knees, or low back with her 
problem with her left foot which is well 
documented in her C-file and for which 
she has been already awarded service 
connection.  Therefore, it is less 
likely than not that the hip, knee, or 
back problems are in any way related to 
her service-connected foot problem.

VA has a duty to assist veterans to obtain evidence needed 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (noting that once VA provides an examination to a 
veteran, VA has a duty to ensure that the examination is 
adequate for evaluation purposes).

In this regard, the Board finds the June 2009 VA C&P joints 
examination to be inadequate for evaluation purposes because 
(1) the examiner failed to provide any opinion regarding the 
issue of direct service connection; and (2) the examiner 
failed to provide a complete opinion regarding the issue of 
secondary service connection.  Accordingly, the Veteran 
should be afforded a new VA C&P joints examination to 
determine the nature and etiology of the currently diagnosed 
bilateral knee, bilateral hip, and back disabilities and the 
relationship to service and/or a service-connected 
disability, if any.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to her claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated since January 2008.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain treatment records pertaining to the 
Veteran dated since January 2008.

2.  Afford the Veteran an appropriate VA 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  All necessary tests should 
be conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA examination. 

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed bilateral 
knee, bilateral hip, and back disabilities 
are at least as likely as not related to 
the Veteran's period of active service.  
In offering these assessments, the 
examiner must discuss the Veteran's report 
regarding the onset of her knee, hip and 
back symptoms.  The examiner must provide 
a complete rationale for any stated 
opinion.

In the alternative, the examiner is also 
asked to express an opinion as to whether 
the Veteran's currently diagnosed 
bilateral knee, bilateral hip, and back 
disabilities are at least as likely as not 
caused by her service-connected left foot 
disability.  If not, the examiner is asked 
to express an opinion as to whether the 
Veteran's currently diagnosed bilateral 
knee, bilateral hip, and back disabilities 
are at least as likely as not aggravated 
by her service-connected left foot 
disability.  The examiner must provide a 
complete rationale for any stated opinion.

3.  Then the RO should readjudicate 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

